Exhibit 10(a)

FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
(NewStar CP Funding LLC)

THIS FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT,
dated as of January 26, 2016 (this “Amendment”), is entered into by and among
NEWSTAR CP Funding LLC, as the Borrower (the “Borrower”), NEWSTAR FINANCIAL,
INC., as the Originator and the Servicer, the Lenders identified on the
signature pages hereto and WELLS FARGO SECURITIES, LLC, as the Administrative
Agent (in such capacity, the “Administrative Agent”).

R E C I T A L S

WHEREAS, the above-named parties have entered into that certain Sixth Amended
and Restated Loan and Servicing Agreement, dated as of August 10, 2015 (as
amended, the “Agreement”), by and among the Borrower, the Originator, the
Servicer, each of the Conduit Lenders and Institutional Lenders from time to
time party thereto, Wells Fargo Bank, National Association, as the Swingline
Lender, the Administrative Agent and U.S. Bank National Association, as the
Trustee;

WHEREAS, pursuant to and in accordance with Section 13.1 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

SECTION 1.Definitions.

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

SECTION 2.Amendments.

2.1Clauses (i) and (ii) of the definition of “Concentration Limits” in Section
1.1 of the Agreement are hereby amended to read as follows:

(i)the aggregate Adjusted Borrowing Value of all Eligible Loans to Obligors in
the same Moody’s Industry Classification Group shall not exceed the greater of
(a) the Dollar threshold specified on Annex B hereto for the “Moody’s Industry
Classification Limit: Greater of 17.5% and …” with respect to the
then-applicable Facility Amount at such time and (b) 17.5% of the Borrowing
Base; provided that (I) the aggregate Adjusted Borrowing Value of all Eligible
Loans to Obligors in the largest Moody’s Industry Classification Group may
constitute up to the greater of (a) the Dollar threshold specified on Annex B
hereto for the “Largest Moody’s Industry Classification Limit: Greater of 25.0%
and …” with respect to the then-applicable Facility Amount at such time and (b)
25.0% of the



--------------------------------------------------------------------------------

 

Borrowing Base, (II) the aggregate Adjusted Borrowing Value of all Eligible
Loans to Obligors in the second largest Moody’s Industry Classification Group
may constitute up to the greater of (a) the Dollar threshold specified on Annex
B hereto for the “Second Largest Moody’s Industry Classification Limit: Greater
of 22.5% and …” with respect to the then-applicable Facility Amount at such time
and (b) 22.5% of the Borrowing Base and (III) the aggregate Adjusted Borrowing
Value of all Eligible Loans to Obligors in the third largest Moody’s Industry
Classification Group may constitute up to the greater of (a) the Dollar
threshold specified on Annex B hereto for the “Third Largest Moody’s Industry
Classification Limit: Greater of 20.0% and …” with respect to the
then-applicable Facility Amount at such time and (b) 20.0% of the Borrowing
Base; 

(ii)the aggregate Adjusted Borrowing Value of all Eligible Loans to the same
Obligor shall not exceed the Dollar threshold specified on Annex B hereto for
the “Base Large Obligor Limit” with respect to the then-applicable Facility
Amount at such time; provided that (i) up to two Obligors (including any
Affiliate thereof and excluding any Obligors with First Lien Last Out Loans and
Second Lien Loans) may each have an Adjusted Borrowing Value up to the Dollar
threshold specified on Annex B hereto for the “Large Obligor Seasoning Limit (2
Exceptions)” with respect to the then-applicable Facility Amount at such time,
for the first 90 days after the acquisition by the Borrower and (ii) up to two
additional Obligors (including any Affiliate thereof and excluding any Obligors
with First Lien Last Out Loans and Second Lien Loans) may each have an Adjusted
Borrowing Value up to the Dollar threshold specified on Annex B hereto for the
“Large Obligor Seasoning and/or Syndication Limit (2 Exceptions)” with respect
to the then-applicable Facility Amount at such time for the first 90 days after
the acquisition by the Borrower; provided further that the limits referenced
above in this clause (ii) may each be increased by the relevant Large Obligor
Adjustment Amount.  Any such increase to the limit for a given Obligor pursuant
to this clause (ii) must be offset with a corresponding reduction to the limit
applicable to one of the Obligors under clause (i) above;

2.2Clauses (iv), (v), (vi) and (vii) of the definition of “Concentration Limits”
in Section 1.1 of the Agreement are hereby amended to read as follows:

(iv)the aggregate Adjusted Borrowing Value of all Eligible Loans where the
related Obligor is organized under the law of Canada shall not exceed the
greater of (a) the Dollar threshold specified on Annex B hereto for the
“Canadian Loans: Greater of 15.0% and …” with respect to the then-applicable
Facility Amount at such time and (b) 15.0% of the Borrowing Base;

2

--------------------------------------------------------------------------------

 

(v)the aggregate Adjusted Borrowing Value of all Eligible Loans rated “Caa1” or
lower shall not exceed the greater of (a) the Dollar threshold specified on
Annex B hereto for the “Caa1 or Lower Loans: Greater of 25.0% and …” with
respect to the then-applicable Facility Amount at such time and (b) 25.0% of the
Borrowing Base; 

(vi)the aggregate Adjusted Borrowing Value of all First Lien Last Out Loans and
Second Lien Loans shall, collectively, not exceed the greater of (a) 17.5% of
the Borrowing Base and (b) the Dollar threshold specified on Annex B hereto for
the “First Lien Last Out & Second Lien Loans: Greater of 17.5% and …” with
respect to the then-applicable Facility Amount at such time; and

(vii)the aggregate Adjusted Borrowing Value of all Second Lien Loans shall not
exceed the greater of (a) 5% of the Borrowing Base and (b) the Dollar threshold
specified on Annex B hereto for the “Second Lien Loans: Greater of 5.0% and …”
with respect to the then-applicable Facility Amount at such time.

2.3Clause (w) of the definition of “Eligible Loan” in Section 1.1 of the
Agreement is hereby amended to read as follows:

(w)(i) the funding obligations for such Loan have been fully satisfied and all
sums available thereunder have been fully advanced or (ii) such Loan is a
Revolving Loan or a Delayed Draw Term Loan and the inclusion of such Loan in the
Collateral does not result in the aggregate commitments of the Borrower under
all Revolving Loans and the aggregate unfunded commitments of the Borrower under
all Delayed Draw Term Loans included in the Collateral exceeding the Dollar
threshold specified on Annex B hereto for the “Eligibility Criteria: Revolving
Loans & Delayed Draw Loans (clause w)” with respect to the then-applicable
Facility Amount at such time;

2.4Clause (pp) of the definition of “Eligible Loan” in Section 1.1 of the
Agreement is hereby amended to read as follows:

(pp)(i) if such Loan is subject to the Dollar threshold specified on Annex B
hereto for the “Large Obligor Seasoning Limit (2 Exceptions)” with respect to
the then-applicable Facility Amount at such time on the applicable Cut-Off Date,
then as of such Cut-Off Date there is unused funding capacity under other
financing vehicles managed by the Company or its Affiliates and/or funding
capacity under any Subsidiary of the Company or its Affiliates (in each case,
other than funding capacity hereunder) in an amount in the aggregate at least
equal to the excess over the Dollar threshold specified on Annex B hereto for
the “Base Large Obligor Limit” with respect to the then-applicable Facility
Amount at such time and (ii) if such Loan is subject to the Dollar threshold
specified on Annex B hereto for the “Large Obligor Seasoning and/or Syndication
Limit

3

--------------------------------------------------------------------------------

 

(2 Exceptions)” with respect to the then-applicable Facility Amount at such time
on the applicable Cut-Off Date, then as of such Cut-Off Date, there is unused
funding capacity under other financing vehicles managed by the Company or its
Affiliates or capacity under any Subsidiary of the Company or its Affiliates (in
each case, other than funding capacity hereunder) in an amount in the aggregate
at least equal to the excess over the sum of the Dollar threshold specified on
Annex B hereto for the “Base Large Obligor Limit” with respect to the
then-applicable Facility Amount at such time plus the amount that the Company
expects to syndicate to third parties (such amount not to exceed the difference
between (x) the Dollar threshold specified on Annex B for the “Large Obligor
Seasoning and/or Syndication Limit (2 Exceptions)” with respect to the
then-applicable Facility Amount at such time, prior to the application of the
Large Obligor Adjustment Amount and (y) the Dollar threshold specified on Annex
B for the “Base Large Obligor Limit” with respect to the then-applicable
Facility Amount); provided that, in either case, this criteria shall in no way
be construed to require any purchase of such Loan by the Company or its
Affiliates. 

2.5The definition of “Facility Amount” in Section 1.1 of the Agreement is
amended to read as follows:

“Facility Amount”:  $475,000,000 on the Sixth Amended and Restated Closing Date;
provided that, at the election of the Borrower at the direction of the Servicer,
the Facility Amount may be reduced by up to $100,000,000 at any point prior to
the end of the Revolving Period pursuant to Section 2.5(a)(x); provided further
that the Facility Amount may be increased upon the request of the Borrower and
approval of the Administrative Agent in its sole discretion at any point
subsequent to the Sixth Amended and Restated Closing Date and prior to the end
of the Revolving Period upon and subject to (i) the agreement by new or existing
Lenders (in their sole discretion) to provide the increased Commitment and (ii)
neither an Unmatured Termination Event nor a Termination Event shall have
occurred immediately prior to or after giving effect to the increased
Commitment; provided that at all times after the Revolving Period, the Facility
Amount shall mean the aggregate Advances Outstanding at such time.

2.6Section 1.1 of the Agreement is amended to add the definition of “Large
Obligor Adjustment Amount” thereto as alphabetically appropriate as follows:

“Large Obligor Adjustment Amount”:  An amount calculated for a given Obligor
with respect to which the Dollar threshold specified on Annex B hereto for the
“Large Obligor Seasoning and/or Syndication Limit (2 Exceptions)” given the
then-applicable Facility Amount at such time is applicable.  Such amount shall
be equal to the least of (a) the applicable Dollar threshold specified on Annex
B hereto for the “Large Obligor Adjustment Cap” with respect to the
then-applicable Facility Amount at such time; (b) as of the applicable Cut-Off
Date for any Loans to such

4

--------------------------------------------------------------------------------

 

Obligor, an amount up to the Adjusted Borrowing Value; provided that unused
funding capacity exists under other financing vehicles managed by the Company or
its Affiliates or capacity under any Subsidiary of the Company or its Affiliates
to purchase that portion of such Loans (in each case, other than funding
capacity hereunder); (c) the Adjusted Borrowing Value of Loans to such Obligor
that the Company expects to syndicate to third parties (such amount not to
exceed an amount equal to the difference between (x) the Dollar threshold
specified on Annex B hereto for the “Large Obligor Seasoning and/or Syndication
Limit (2 Exceptions)” with respect to the then-applicable Facility Amount at
such time, prior to the application of the Large Obligor Adjustment Amount and
(y) the Dollar threshold specified on Annex B hereto for the “Base Large Obligor
Limit” with respect to the then-applicable Facility Amount at such time); (d)
the amount by which the Adjusted Borrowing Value for such Obligor (excluding the
portion that the Company expects to syndicate to third parties) exceeds the
Dollar threshold specified on Annex B hereto for the “Base Large Obligor Limit”
with respect to the then-applicable Facility Amount at such time; and (e) the
amount by which the Adjusted Borrowing Value for such Obligor exceeds the Dollar
threshold specified on Annex B hereto for the “Large Obligor Seasoning and/or
Syndication Limit (2 Exceptions)” with respect to the then-applicable Facility
Amount at such time, prior to the application of the Large Obligor Adjustment
Amount.

2.7Section 2.21(i) of the Agreement is amended to read as follows:

At least one Business Day prior to each Discretionary Sale Date, the Borrower
shall have given the Administrative Agent (with a copy to the Trustee) written
notice of its intent to effect a Discretionary Sale (each such notice, a
“Discretionary Sale Notice”), specifying the Discretionary Sale Date and
including a list of all Loans to be sold and assigned pursuant to such
Discretionary Sale, and the Administrative Agent shall have consented in writing
to such Discretionary Sale in its sole and absolute discretion; provided that no
consent of the Administrative Agent shall be required (1) if the sum of the OLB
of all Loans subject to a Discretionary Sale during any twelve month period does
not exceed an amount equal to 15% of the highest OLB during the immediately
preceding twelve month period; (2) if such Discretionary Sale is of a Loan which
has been included in the Collateral for less than 90 days and (x) at least
$7,500,000 in OLB of such Loan remains in the Collateral following such sale and
(y) if such Loan was subject to the Dollar threshold specified on Annex B hereto
for the “Large Obligor Seasoning and/or Syndication Limit (2 Exceptions)” with
respect to the then-applicable Facility Amount at such time, then an amount at
least equal to the sum of the Dollar threshold specified on Annex B hereto for
the “Base Large Obligor Limit” with respect to the then-applicable Facility
Amount at such time plus the Large Obligor Adjustment Amount shall remain held
by the Company or its Affiliates following such Discretionary Sale; or (3) if
such sale by the Borrower is being completed to cure a

5

--------------------------------------------------------------------------------

 

Borrowing Base Deficiency, so long as immediately after giving effect to such
sale and any other substitution or transfer substantially contemporaneously
therewith, the Borrowing Base Deficiency shall be cured; provided however that,
notwithstanding the foregoing, any Discretionary Sale to an Affiliate of the
Borrower other than (x) pursuant to clause (2) or (3) above or (y)(A) if the
sale price equals or exceeds the greater of the Assigned Value of such Loan and
50% of the par amount of such Loan and (B) the aggregate amount of such sales
under this clause (y) does not exceed 10% of the Facility Amount per annum,
shall require the prior written consent of the Administrative Agent in its sole
and absolute discretion;

2.8Annex B of the Agreement is hereby amended by deleting the “Scale of Select
Defined Terms Based on Facility Amount” in its entirety and inserting in lieu
thereof a new “Scale of Select Defined Terms Based on Facility Amount” in the
form of Exhibit A hereto.

SECTION 3.Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

SECTION 4.Representations and Warranties.

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

(a)this Amendment has been duly executed and delivered by it;

(b)this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

(c)there is no Termination Event, Unmatured Termination Event, or Servicer
Default that is continuing or would result from entering into this Amendment.

SECTION 5.Conditions to Effectiveness.

The effectiveness of this Amendment is subject to (i) receipt by the
Administrative Agent of executed counterparts (or other evidence of execution,
including facsimile signatures, satisfactory to the Administrative Agent) of
this Amendment and (ii) receipt by the parties hereto of all fees payable on the
date hereof pursuant to the fee letters related hereto.

SECTION 6.Miscellaneous.

(a)This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which

6

--------------------------------------------------------------------------------

 

shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement. 

(b)The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c)This Amendment may not be amended or otherwise modified except as provided in
the Agreement.

(d)The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e)Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f)This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

BORROWER:

NEWSTAR CP FUNDING LLC

 

 

By: NewStar Financial, Inc., its Designated Manager

 

By:  /s/ JOHN KIRBY BRAY

John Kirby Bray

Chief Financial Officer

 

THE ORIGINATOR AND SERVICER:

NEWSTAR FINANCIAL, INC.

 

 

 

 

 

By:  /s/ JOHN KIRBY BRAY

John Kirby Bray

Chief Financial Officer

 

 

 

[Signatures Continue on the Following Page]

 

 



S-1First Amendment to Sixth Amended and Restated LSA

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

WELLS FARGO SECURITIES, LLC

 

By:/s/ R. BEALE POPE                                    
Beale Pope
Vice President

REVOLVING AND SWINGLINE LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:/s/ MATT JENSON                                      
Matt Jenson
Director

REVOLVING LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

By:/s/ JOHN SWAIN                                          
John Swain
Director

 

 

S-2First Amendment to Sixth Amended and Restated LSA

--------------------------------------------------------------------------------

 

Exhibit A

 

Scale of Select Defined Terms Based on Facility Amount

Facility Amount

175,000,000

225,000,000

275,000,000

325,000,000

425,000,000

475,000,000

500,000,000

525,000,000

550,000,000

575,000,000

600,000,000

 

 

 

 

 

 

 

 

 

 

 

 

Moody's Industry Classification Limit: Greater of 17.5% and …

17,500,000

17,500,000

25,000,000

25,000,000

32,500,000

32,500,000

32,500,000

32,500,000

32,500,000

32,500,000

32,500,000

Largest Moody's Industry Classification Limit:  Greater of 25.0% and …

25,000,000

25,000,000

35,000,000

35,000,000

42,500,000

42,500,000

42,500,000

42,500,000

42,500,000

42,500,000

42,500,000

Second Largest Moody's Industry Classification Limit:  Greater of 22.5% and …

22,500,000

22,500,000

31,500,000

31,500,000

38,750,000

38,750,000

38,750,000

38,750,000

38,750,000

38,750,000

38,750,000

Third Largest Moody's Industry Classification Limit:  Greater of 20.0% and …

20,000,000

20,000,000

28,000,000

28,000,000

35,000,000

35,000,000

35,000,000

35,000,000

35,000,000

35,000,000

35,000,000

Canadian Loans: Greater of 15.0% and …

15,000,000

15,000,000

20,000,000

20,000,000

25,000,000

25,000,000

25,000,000

25,000,000

25,000,000

25,000,000

25,000,000

Caa1 or Lower Loans: Greater of 25.0% and …

25,000,000

25,000,000

35,000,000

35,000,000

45,000,000

45,000,000

45,000,000

45,000,000

45,000,000

45,000,000

45,000,000

First Lien Last Out & Second Lien Loans: Greater of 17.5% and …

17,500,000

17,500,000

22,500,000

22,500,000

32,500,000

32,500,000

32,500,000

32,500,000

32,500,000

32,500,000

32,500,000

Second Lien Loans: Greater of 5.0% and …

5,000,000

5,000,000

7,500,000

7,500,000

10,000,000

10,000,000

10,000,000

10,000,000

10,000,000

10,000,000

10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

Base Large Obligor Limit

12,500,000

15,000,000

15,000,000

20,000,000

22,500,000

23,750,000

25,000,000

25,625,000

26,250,000

26,875,000

27,500,000

Large Obligor Seasoning Limit (2 Exceptions)

20,000,000

20,000,000

20,000,000

27,500,000

32,500,000

33,250,000

35,000,000

36,125,000

37,500,000

38,750,000

40,000,000

Large Obligor Seasoning and/or Syndication Limit (2 Exceptions)

20,000,000

20,000,000

20,000,000

27,500,000

32,500,000

33,250,000

35,000,000

36,125,000

37,500,000

38,750,000

40,000,000

Large Obligor Adjustment Cap

N/A

N/A

N/A

N/A

N/A

N/A

2,000,000

4,000,000

6,000,000

8,000,000

10,000,000

Fixed Rate Loans

20,000,000

20,000,000

28,000,000

28,000,000

30,000,000

33,250,000

35,000,000

36,000,000

37,000,000

38,000,000

39,000,000

Eligibility Criteria: Revolving Loans & Delayed Draw Loans (clause w)

25,000,000

25,000,000

25,000,000

25,000,000

30,000,000

35,625,000

37,500,000

38,000,000

38,500,000

39,000,000

40,000,000

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Equity Amount - clause (i)

45,000,000

45,000,000

52,500,000

60,000,000

73,000,000

75,000,000

79,000,000

81,000,000

84,000,000

87,000,000

90,000,000

 

* The defined terms specified above will be adjusted based on the Facility
Amount then in effect. For the avoidance of doubt, the $475,000,000 column above
will apply on the Sixth Amended and Restated Closing Date. On any subsequent
date of determination, the scale will vary depending on the Facility Amount then
in effect (including, prior to the earlier to occur of the end of the Revolving
Period, in respect of any



--------------------------------------------------------------------------------

decrease of the Facility Amount as a result of an optional prepayment and
reduction of the Facility Amount).  In the event that the Facility Amount is
equal to a number that is not reflected above, then the column used shall be the
next lowest “Facility Amount” number (i.e., if the Facility Amount is equal to
$455,000,000, then the column where the Facility Amount is equal to $425,000,000
will be used); provided that, upon any increase to the Facility Amount (but
where the Facility Amount is not reflected above) the Administrative Agent and
the Required Lenders, in their sole discretion, may determine that the column
used to determine the scale shall be the next highest “Facility Amount” number.
The Borrower, or the Servicer on its behalf, may at any time request revisions
to this Annex B, which revisions will be subject to the prior written approval
of the Administrative Agent and the Required Lenders.

 

